Frankum, Justice.
The revenue commissioner assessed sales and use taxes against Independent Publishing Company. The company appealed to the Superior Court of Fulton County, which granted the commissioner's motion for a summary judgment on the issue of liability. The appeal here is from that judgment. It is contended before this court that the assessment of the taxes in question violates Art. I, Sec. VIII, Par. Ill of the Constitution of the United States (Code § 1-125 (3)), the Commerce Clause, conferring exclusive power to regulate commerce among the several States upon the Congress of the United States, in that said assessment amounts to a direct interference with and burden upon interstate commerce. It is contended that a decision of whether appellant is engaged in interstate commerce within the meaning of the constitutional provision referred to involves a construction of the U. S. Constitution and this is the basis upon which jurisdiction of the appeal in this court is asserted. This presents only a question of the application of a plain and unambiguous provision of the Constitution and does not present any question for decision of which the court has jurisdiction. Accordingly the appeal must be transferred to the Court of Appeals.

Transferred to the Court of Appeals.


All the Justices concur, except UndercoVer, J., disqualified.

Vandiver, Barwick & Bentley, Thomas S. Bentley, John E. Talmadge, for appellant.
Arthur K. Bolton, Attorney General, Louis F. McDonald, Assistant Attorney General, for appellee.